Citation Nr: 1611099	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  10-03 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease and chondromalacia of both knees prior to June 17, 2010.

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease and chondromalacia of the right knee beginning June 17, 2010.

3.  Entitlement to a rating in excess of 10 percent for degenerative joint disease and chondromalacia of the left knee beginning June 17, 2010.

4.  Propriety of the assignment of a separate 10 percent rating for instability of the right knee as of May 23, 2013.

5.  Entitlement to a rating in excess of 10 percent for duodenal ulcer.

6.  Entitlement to a rating in excess of 10 percent prior to April 3, 2013, and in excess of 20 percent thereafter for bilateral hearing loss.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued the Veteran's 10 percent ratings for his bilateral knees, duodenal ulcer, and bilateral hearing loss.  

During the course of the appeal, in a January 2011 rating decision, the RO awarded separate 10 percent ratings for the Veteran's bilateral knee disabilities.  

In July 2012, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of this proceeding has been associated with the claims file.  

In January 2013, the Board remanded this appeal for further development.  

While on remand, a September 2013 rating decision increased the rating for bilateral hearing loss to 20 percent, effective April 3, 2013, and granted service connection for right knee instability with a 10 percent rating, effective May 29, 2013.  The Board considers the separate disability rating for right knee instability as part and parcel of the increased rating claim for the right knee disability on appeal.  See generally VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998) (separate ratings may be assigned for arthritis with painful motion and instability of the knee).

As the Veteran is challenging the ratings assigned for his service-connected bilateral knee and bilateral hearing disorders and the record raises the possibility that he is unemployable because of such service-connected disorders, the determination as to whether he is entitled to TDIU is part and parcel of the rating claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this regard, at the July 2012 Board hearing the Veteran testified that he reduced his work hours due to his service-connected disabilities.  However, during a May 2013 examination, the Veteran reported that he had recently ended his employment due to such disabilities.  Therefore, the issue of entitlement to TDIU has been raised by the record and, as such, has been included on the title page of this decision. 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless files.  A review of the Virtual VA claims file reveals VA treatment records dated January 2011 to February 2013.  A review of the remaining documents in Virtual VA and VBMS reveals that, with the exception of an October 2015 appellate brief submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the January 2013 remand, as relevant to all claims, the Board instructed that the AOJ take appropriate steps to obtain the Veteran's treatment records from Darnall Army Medical Center for April 2008 to the present.  Thereafter, the AOJ obtained the Veteran's treatment records from such facility for only 2007 and 2008.  However, during the July 2012 Board hearing, the Veteran testified that he was currently receiving treatment at Darnall Army Medical Center and submitted treatment records from Darnall Army Medical Center dated from August 2011 to October 2011.  Additionally, at his May 2013 VA examination for his duodenal ulcer, the Veteran reported treatment at the Thomas Moore Clinic in Killeen, Texas, which falls under the umbrella of the Darnall Army Medical Center, from his discharge to the present time.  Moreover, while it appears that the AOJ initiated further requests to Darnall Army Medical Center in recognition of the lack of receipt of complete records, it was not completed as a notation was made that such records were in the file.  Furthermore, while such records were requested from the National Personnel Records Center, such facility indicated that records dated from 2009 and beyond had not yet been retired.  However, such are not in the file.  Therefore, a remand is necessary in order to obtain such outstanding records.  

In compliance with the January 2013 remand, the AOJ added VA treatment records dated up to February 4, 2013 to the Veteran's claims file.  Since the Veteran's claims are being remanded, the AOJ should ensure that any additional, relevant VA treatment records are obtained, to include any records from February 4, 2013 to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

In the January 2013 remand, the Board also instructed that the AOJ afford the Veteran a VA examination to determine the current nature and severity of his bilateral knee disabilities.  The Veteran underwent VA examination in May 2013.  
The VA examiner discussed an August 2011 MRI report finding degenerative tearing of the medial and lateral meniscus of the right knee, but found the Veteran did not have a meniscal condition.  As a result, the VA examiner did not assess symptoms related to a meniscal condition.  In addition, the VA examiner's report of instability testing was incomplete as such did not indicate whether the Veteran's left knee results in anterior instability.  As such, remand is necessary in order for the examiner to provide an addendum opinion addressing such matters.

As indicated in the Introduction, the issue of entitlement to TDIU has been raised by the record in connection with the Veteran's claims for higher ratings for his bilateral knee and bilateral hearing loss disabilities.  As such, on remand, the Veteran should be provided Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the information and evidence necessary to substantiate a TDIU and be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Obtain the Veteran's complete treatment records from the Darnall Army Medical Center, to include the Thomas Moore Clinic in Killeen, Texas, dated from April 2008 to the present, as well as updated VA treatment records dated from February 4, 2013, to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's May 2013 bilateral knee examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the May 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should specifically indicate whether the Veteran's left knee results in anterior instability and, if so, the degree of instability.  The examiner should also reconcile her notation that the Veteran does not have a meniscal condition with the August 2011 MRI finding of degenerative tearing of the medial and lateral meniscus of the right knee.  If the examiner finds, in fact, that the Veteran has a meniscal condition of the right knee, she should address the nature and severity of all manifestations of such condition.

The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

